Powell, J.
The plaintiff in error relied upon a pauper’s affidavit to avoid the payment of the costs in this court. The case was tried in the superior court of Miller county, and tlie pauper *410affidavit is headed: “Georgia, Miller County.” The jurat is signed, “H. H. Grimsley, ex officio J. P., Early County, Ga.”
It is obvious that an affidavit which would not support a prosecution for perjury is not sufficient to .operate as a pauper’s affidavit adequate to relieve a plaintiff in error from the payment of costs. A justice .of the peace has .no authority to perform any of the functions of his office elsewhere than within the limits of his own county. If the place of execution is not disclosed, it will be presumed that the' officer acted within the sphere of his jurisdiction; but where the caption of. the instrument names a place, that will be presumed to be the place where the instrument was executed. Abrams v. State, 121 Ga. 170 (48 S. E. 965); Allgood v. State, 87 Ga. 668 (6), (13 S. E. 569); Rowe v. Spencer, 132 Ga. 426 (64 S. E. 468); Fain v. Garthright, 5 Ga. 6 (3), 10. As it appears, according to the record in this ease, that the pauper’s affidavit was executed in Miller county before a justice of the peace of Early county, it is insufficient. These facts having been disclosed to the court upon the call of the case for argument, the court allowed the casé to be submitted (under the exception contained in rule 17 of ’this court) subject to the payment of the costs within ten days. That period having expired and the costs not having been paid, the writ of error is Dismissed,.